COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-13-00090-CV


JOE BURKETT, CAROLYN A.                                         APPELLANTS
BURKETT, RANDY WILLIAMS,
BRYON ROSS, DR. NINA SPEARS,
WILLIAM WADE, BOBBY SIDES,
MARSHA SIDES, DANIEL HOENIG,
MARGARET HOENIG, RANK
REED, KAREN L. REED, STEPHEN
VANDEKIEFT, STEPHANIE
VANDEKIEFT, ADAM SIEGEL,
CAROL SIEGEL, ET AL.
                                       V.

LAKE COUNTRY PROPERTY                                              APPELLEE
OWNERS ASSOCIATION


                                   ------------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On March 13, 2013, and April 22, 2013, we notified appellants, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this




      1
      See Tex. R. App. P. 47.4.
appeal unless the $175 filing fee was paid.        See Tex. R. App. P. 42.3(c).

Appellants have not paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellants have failed to comply with a requirement of the rules

of appellate procedure and the Texas Supreme Court’s order of August 28,

2007,2 we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: May 23, 2013




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).
                                     2